PER CURIAM.
Husband appeals a modification of his child support obligation. We conclude from a review of the record and the briefs that the trial court acted within its discretion in increasing husband’s child support obligation. Based on the order of the trial court and the record, it is impossible to tell the length of time husband will be required to pay the child support in question. It further appears that the precise issue of support after age 18 was not presented to, or decided by, the trial court. Appellant has indicated that the issue of majority was not considered by the trial court. We find no indication that it was presented and thus do not address the issue.
AFFIRMED.
BERANEK and HERSEY, JJ., concur.
HURLEY, J., concurs specially with opinion.